Title: To George Washington from Brigadier General Alexander McDougall, 6 May 1777
From: McDougall, Alexander
To: Washington, George



Sir
Peeks Kill [N.Y.] May 6th 1777.

Thro^ hurry I enclosed you Yesterday by mistake, another of Col. Huntingtons instead of the enclosure. My recruiting Officer is returned with the most of the leaders of the Gang, but he lost one of them by being too eager to get the whole. one of the Prisoners says the Enemy are to evacuate their Post at the Bridge, on the 10th instant, and that the most of the Enemies Troops are gone to Jersey. In this two others agree. The Bay Troops have not received any Clothing, or Arms, and Harrass me for both. Where are they to receive the Former? They appear very shabby. I have the Honor To be Your Excellency’s very Humble Servt

Alexr McDougall

